Judgment unanimously affirmed. Memorandum: We agree with the trial court that the defendant was denied neither his statutory nor constitutional right to a speedy trial. U In sentencing the defendant, the trial court properly considered defendant’s possession of cocaine even though the cocaine had been suppressed as evidence illegally obtained (see People v Wright, 104 Mise 2d 911, 920-925, and cases cited therein). V Finally, we reject defendant’s contention that the court should have precluded the District Attorney from questioning the defendant before the Grand Jury concerning the cocaine. As stated by the court in denying defendant’s motion, the court has no power to interfere with the Grand Jury’s function of investigating crime. Moreover, illegally obtained evidence and the fruits thereof are admissible in a Grand Jury proceeding (United States v Calandra, 414 US 338, cited in People v McGrath, 46 NY2d 12, 22; Matter of Grand Jury Proceedings [People v Doe], 89 AD2d 605). (Appeal from judgment of Supreme Court, Erie County, Marshall, J. — criminal possession of weapon, third degree.) Present — Hancock, Jr., J. P., Denman, Boomer, O’Donnell and Schnepp, JJ.